.         .




                        THE              L~TITORNEY                     GE,I'ERAJ.
                                                 OFTEXAS




Honorable   Preston Smith                             Opinion        No. M-869
Governor of Texas
Capitol   Building                                    Re :      Whether certain      provisions       of
Austin,   Texas    78711                                        Section   51-a, Article        III of
                                                                the Constitution       of Texas
                                                                authorize    the Legislature        to
                                                                specify   limitations       in excess
                                                                of the Eighty Million          Dollar
                                                                ($80,000,000.00)       ceiling     when
                                                                federal   matching funds are
                                                                available    for assistance
                                                                and/or medical      care for or
Dear Governor                Smith:                             on behalf    of needy persons?

                 You have requested                     the opinion           of    this     office      as to

whether       the       following          provision           contained       in Section             51-a   of

Article       III       of    the       Constitution          of    Texas:

               “Provided     further,    that if the limitations
          and restrictions      herein conta’iiied    are found to
          be in conflict    with the provisions        of appro-
                                           as they now are or as
                                         he extent that federal
          matching money is not available          to the state
          for these purposes,       then and in that event
          the Legislature      is specifically     authorized     and
          empowered to prescribe        such limitations      and
          restrictions    and enact such laws as may be
          necessary    in order that such federal        matching
          money will be available        for assistance     and/or
          medical care for or on behalf         of needy persons.”
           (Emphasis added.),

would       authorize             the    Legislature           to   specify        limitations          in excess

of    the    Eighty          Million       Dollar       ($80,000,000.00)               ceiling         when federal

matching       funds          are       available       for     assistance          and/or       medical        care

for    or on behalf                of    needy      persons.

                    In addition             to the      above       quoted     provision,             Section     51-a

                                                       -4221-
Hon. Preston              Smith,     page       2                            (M-869)

of   Article        III     of     the    Constitution              of     Texas,      which      was adopted

by the voters              on August           5,   1969,      also        provides       that:

                 “The Legislature      shall   have the power, by
          General Law,-to     provide,     subject  to limitations
          herein contained,      and such other limitations,
          restrictions    and reeulations       as mav bv the
          Legislature   be deemed expedient,        for assistance
          grants to and/or medical         care for . . .

                “(1) Needy aged                  persons who are citizens
          of the United States                   or noncitizens      who shall
          have resided  within                  the boundaries      of the United
          States for at least                   twenty-five     (25) years;

                “(2) Needy individuals    who are totally    and
          permanently   disabled  by reason of a mental or
          physical   handicap or a combination   of physical
          and mental handicaps;

                   “(3)     Needy blind             persons;

                   “(4)     Needy dependent                 children         and the care-
          takers      of    such children;
                   I, . . .

                II. . . provided   that the maximum amount paid
          out of state funds to or on behalf        of anv needv
          person shall not exceed the amount that is match-
          able out of federal     funds; provided     that the total
          amount of such assistance      payments only out of
          state funds on behalf      of such individuals    shall
          not exceed the amount of Eighty Million         Dollars
          ($80.000.000)    during any fiscal   year . . .”
          (Emphasis added.)
                   It may prove               helpful       at this         point       to provide       a his-

torical        background           regarding           the     adoption          of    constitutional          pro-

visions        in the       State        of    Texas     relating           to financial           assistance

authorized          to be paid            by the        State       of     Texas       to certain     needy       in-

dividuals.

                   Section         51 of Article              III     of    the     Constitution         of   Texas


                                                        -&222-
Hon. Preston             Smith,        page       3                          (M-869)


in its        original         form as placed                  in the      Constitution             of    1876 was

a prohibition             placed          upon the         Legislature           that        it:
               II. . . shall have no power to make any grant
         or authorize   the making of any grant of public
         moneys to any individual,      association    of individuals,
         municipal   or other corporations      whatsoever   . . .ll

The above           prohibition             has been           retained      in Section             51 of     Article

III     of    the     Constitution               of    Texas      from     the date          of    the adoption            of

the     Constitution            of     1876 to the present                   time.           It    has not         been

repealed.             Exceptions            to    such prohibition               have been made from

time     to time         rather        than repealing                the prohibition.                    Therefore,

in order           to provide          the payment of                assistance          to needy           individuals,

various           constitutional             amendments permitting                      such       assistance            have

from time           to time         been     adopted           by the people            of     Texas.

                    In 1933,         Section           51-a     of Article         III       of    the     Constitution

of    Texas was adopted                   which        authorized          the    issuance          and sale         of

bonds        of    the   State       of     Texas       not     to exceed         the    sum of           $20,000,000.00,
II. .        . the proceeds            of    the       sale     of   such    bonds       to be used            in

financing           relief       and work relief                  to needy        and distressed               people

and in relieving                 the      hardships            resulting         from unemployment                  . . .'I

S.J.R.         No. 30 of         the      43rd        Legislature,          1933.

                     In 1935,        the     Constitution             was again          amended so as to

authorize           Old Age Assistance                    to "actual         bona fide             citizens         of

Texas        who are         over    the     age of           sixty-five         (65)    years           , . .I'     H.J.R.


                                                         -4223-
Hon. Preston              Smith,         page     4                            (M-869)


No. 19 of          the     44th       Legislature,                1935.       Article            III,     Section           51-b,

Constitution              of    Texas.          The maximum grant                    out    of      State         funds      was

$15.00      per month per                 recipient.

                   In 1937,the              Constitution              was amended to provide                          for        as-

sistance          “to     destitute          children             under      the     age of         fourteen          (14)

years      . . .‘I         H.J.R.         No.     26-a       of    the     44th      Legislature,                 1937.

Article         III,      Section         51-d        of    the    Constitution             of      Texas.          The

maximum grant              out      of    State        funds       was not         to exceed             $8.00      per

month for          one child,             nor more than                $12.00        per month for                 children

in one family,                 with      a maximum overall                   limit      out       of     State      funds

not     to exceed          $1,500,000.00                   per    year.

                   In 1945,           the above             referred         to amendments were consoli-

dated      into         Section       51-a      of Article             III    of     the    Constitution               of

Texas,      as well            as broadening                the    class      of     citizens            eligible           to

receive         grants         of   public       moneys by the                State        of     Texas.           H.J.R.

No; 13 of          the     49th       Legislature,                1945.       The foregoing                 limited

payments         out      of    State       funds          per    individual          to    $20.00          for     Old

Age Assistance;                 provided         no individual                limit        for     Aid to the

Blind;      and removed               the maximum for                 Aid to Dependent                    Children;

and placed             a $35,000,000.00                    per    year     limit      on State            funds       for

the     three      programs           combined.

                   In 1951,           the    Legislature               submitted           to the voters

H.J.R.      No. 6 of            the      52nd Legislature,                   but     such       constitutional

provision          was defeated.                  It would           have eliminated                    citizenship

and have reworded                   the residence                 requirements             on all         three

                                                            -4224-
Hon. Preston               Smith,       page      5                            (M-869)


programs.             It provided             a maximum per             individual          Old Age Assistance

recipeint           of     $30.00       out     of     State     funds        and raised         the     overall

maximum out              of     State      funds       from     $35,000,000.00             to    $42,000,000.00.

                    In 1954,            an amendment was made to                       Section      51-a      of     Article

III     of    the     Constitution              of     Texas.         S.J.R.     No. 7 of          the    53rd Legis-

lature.            This        provision        provided         a maximum of             $20.00       out    of     State

funds        for    Old Age Assistance                   per     individual            and raised         the       ceil-

ing     of    total        expenditures               on the part         of    the      State     from      $35,000,000.00

to    $42,000,000.00.

                    In 1956,            amendments to Article                   III,      Section        51-b-1        were

adopted.            H.J.R.         No. 30 of           the     54th    Legislature.              This     provided

for     Aid to the              Permanently            and Totally            Disabled      and placed              a limit

not     to exceed              $20.00      per month per              individual,          and a total              over-

all     maximum out              of     State      funds       not    to exceed          $1,500,000.00              per

year.

                    In 1958,            Section        51-a-1,        Article       III    of    the     Constitution

of    Texas        was added.              H.J.R.       No. 36 of         the     55th     Legislature.                This

provided           for     vendor        medical        care     on behalf          of    Old Age Assistance,

Aid     to the        Blind,          Aid to Dependent                Children         and Aid to          the Permanent-

ly and Totally                  Disabled.             The only        limit     as to amounts was that                       the

expenditure               of    State      funds       could     not     exceed        payments        out     of     Federal

funds.

                    In 1957,            an amendment was adopted                       to Section            51-a    of


                                                         -4225-
Hon. Preston             Smith,           page     6                              (M-869)


Article        III      of     the    Constitution                 of    Texas.       H.J.R.        No. 2 of          the

55th Legislature.                     This       amendment placed                  a maximum of             $25.00      per

Old Age Assistance                    recipient,              or    $21.00        until      additional          amounts

were matched             by the           Federal           Government.            This      provision        raised

the     ceiling         from        $42,000,000.00                 to    $47,000,000.00             payable        from

State        funds.

                     In 1962,         an amendment was enacted                            to Section         51-a      of

Article        III      of     the    Constitution                 of    Texas.       S.J.R.        No.     9 of      the

57th      Legislature.                This       constitutional                  amendment raised             the      ceil-

ing     from      $47,000,000.00                 to     $52,000,000          .OO for         Old Age Assistance,

Aid to        the Blind,             and Aid to Dependent                        Children.          This     provision

retained          the maximum of                 $25.00        per       ind ,ividual        Old Age Assistance

recipient.

                     In 1962,         an amendment was made to Section                                 51-b      of    Article

III     of    the      Constitution              of     Texas.           S.J.R.     No.      7 of    the     57th      Legis-

lature.           It    raised        the ceiling              in connection               with     the Aid to          the

Permanently             and Totally              Disabled           from     $1,500,000.00             to    $2,500,000.00.

                     In 1963,         an amendment was made combining                                Sections          51-a

and 51-b-1             of Article           III        of    the    Constitution             of    Texas     to be known

as Article             51-a.         It    dealt        with       Old Age Assistance,                 Aid to         the

Blind,        Aid to Dependent                   Children           and Aid        to the         Permanently          and

Totally        Disabled.              This       provision              raised     the ceiling            from

$52,000,000.00                 to    $60,000,000.00                 and changed            residence         requirements


                                                             -4226-
Hon. Preston              Smith,        page        7                            (M-869)


on all        programs.             The dollar            maximum on individual                         Old Age As-

sistance        cases        was deleted.                 S.J.R.          21 of      the        58th Legislature.

                    In 1965,         an amendment combined                         Section         51-a     and Sub-

sections        51-a-l         and 51-a-2               of Article           III     of    the     Constitution             of

Texas        to be known as Section                       51-a       of    Article         III     of    the    Constitu-

tion     of    Texas.          It provided               for     assistance           grants         for   Old Age

Assistance,              Aid to the         Blind,          Aid to         Families         with        Dependent

Children        and Aid to the                 Permanently                and Totally             Disabled,          and

medical        assistance            for    all         categories,             and medical             assistance

for    all     non-categories.                    A $60,000,000.00                 maximum on grants                   only

was retained.                H.J.R.        No. 81 of             the      59th Legislature.

                    In 1968,         S.J.R.         No. 41 of             the    60th      Legislature           was sub-

mitted        tothe       voters.          This         proposed          constitutional                amendment

which       would        have raised           the       ceiling          on State         expenditures              for    the

various        programs           from $60,000,000.00                      to    $75,000,000.00                was de-

feated        by the voters.

                    S.J.R.        No.    8 of       the     61st       Legislature,               which    was adopted

on August           5,    1969,      constitutes               the present            Section           51-a    of    Article

III    of     the     Constitution             of       Texas.         The ceiling              was raised           from

$60,000,000.00               to     $80,000,000.00                  on assistance               grants     which       could

be made to            the    four       categories             of    recipients            --     the    aged    (OAA),

the    blind        (AB),      the      totally          and permanently                  disabled         (APTD) and

dependent           children         (AFDC).             Out of        the      additional          $20,000,000.00,


                                                          -4227-
Hon. Preston           Smith,       page        8                             (M-869)


the     sum of     $15,000,000.00               was appropriated                   for      each    fiscal        year

beginning         on September            1,        1969,     and ending           on August         31,      1971.

                  See also         the case           of    Jefferson         v.    Hackney,         304 F. Supp.
1332      (N.D.    Texas,         1969)    for        a further         historical            background            of

the     constitutional             amendments pertaining                      to public            welfare        as-

sistance.

                  On May 18,            1971,        the voters         of    Texas        defeated          a pro-

posed      constitutional               amendment,            S.J.R.     5 of        the     62nd Legislature,

Regular       Session,       1971,       which        would       have removed              the    limitation            or

ceiling       upon State           expenditure              for    assistance            grants      to      the needy

aged,      needy     disabled,           and needy            blind,     but would            have retained                a

limitation         or ceiling            upon assistance                grants        for     needy       children

and the caretakers                 of    such        children,

                  On May 20,            1971,        S.J.R.       57 and S.J.R.              58 were         intro-

duced      in the      Legislature.                  Each of       such proposed              amendments to

Section       51-a     of    Article       III        of    the    Constitution              of    Texas      would

remove      the    ceiling         or    limitation            upon assistance                grants         to the

four      categories         of   welfare            recipients.

                  The foregoing            historical              review      of     the     constitutional

amendments,          concerning           State        expenditures            for       assistance           grants

to welfare         recipients,            discloses            that     for    over        thirty-five            (35)

years      the    Legislature            has consistently                followed            a pattern         of     sub-

mitting       constitutional              amendments to the voters                           of    the    State       of

                                                       -4228-
Hon. Preston              Smith,        page      9                             (M-869)


Texas       which        would       limit      the        increase         in expenditures               of     State

funds       for     welfare          assistance             grants        to a specified               amount or

ceiling.            The only          proposed             constitutional             amendment submitted

to the voters                 by the     Legislature                which     would        have removed               the

ce i ling      or    limitation              as to assistance                 grants          to     some recipients

of    public        welfare          was S.J.R.             5 which         was defeated              by the voters

on May 18,           1971.

                    It    is    also     enlightening                 to note       at this           point      that

S.J.R.       9,     adopted          by the voters                 on November 6,              1962,      and which

raised       the     limitation              or ceiling             upon welfare              assistance          grants

from       $47,000,000           to     $52,000,000,                was initially              introduced             in a

form which           would       have completely                    removed        the     limitation            or ceil-

ing .       See the           Senate     Journal            for     the     57th Legislature,                   Regular

Session,           1961,       pp.     1330-1333.                 In addition,           S.J.R.         21,     adopted

by the voters                 on November             9,    1963,        and which         ra ised       the welfare

assistance           grant       ceiling          or limitation               from       $52 ,ooo,ooo            to

$60,000,000,              was also            initially            introduced         in a form which                  would

have completely                 removed          such       limitation          or ceiling.               See the

Senate       Journal           for     the     58th        Legislature,             Regular          Session,         1963,

PP.     144,       397,       1259,     and House Journal                    for     the      58th Legislature,

Regular           Session,           1963,     pp.     1968-1971.

                    In this           same vein,            numerous         proposed          constitutional

amendments have been                         introduced            in the     Legislature               which     had

as their           purpose           the removal            of     the    ceiling        or        limitation         upon

expenditure              of    State         funds     for        welfare     assistance               grants.          See


                                                            -422g-
Hon. Preston             Smith,         page     10                              (M-869)


for     example         H.J.R.       16 of       the        50th     Leg islature,          1947,       Regular

Session          (House Journal             p.     206);       H.J.R.           37 of     the   54th     Legislature,

1955,     Regular         Session          (House Journal                  p.    603);     H.J.R.       11 of     the        55th

Legislature,             1957,       Regular          Session         (House Journal              p.    133).

                   In light          of    the     foregoing           historical           background,           it

is     evident      that       the      Legislature            had not           departed       from     some

thirty-five             (35)     years      of     custom          or practice            when it       submitted

S.J.R.      8 of        the    61st       Legislature,               Regular       Session,         1969,       the

present       Section          51a of Article                 III     of    the    Constitution           of     Texas,

to     the voters.             The present             constitutional                  amendment authorizing

assistance          grants        to welfare                recipients           once     again     raised       the

ceiling       but did          not      remove        it.

                   In determining                 the meaning              of    a constitutional               pro-

vision      the     court        will      give       weight         to a construction                 given     it     by

the     legislative            or executive                 branch     of       government.            American

Indemnity         Co.     v.     Austin,          112 Tex. 239,       246 S.W . 1019          (1922);

Hill      County v.           Sheppard,           142 Tex. 358,       178 S.W'.2d       261 (1944);

Walker      v.     Baker,        145 Tex. 321,       196 S.W.2d 324 (1946);          Koy v.
Schneider,          110 Tex. 369,      218 S.W. 479 (1920).            A constitutional

provision          is    to be construed                    with     a view       of     understanding           the

intention         of     the     voters,         and their            purpose          should     be ascertained

and followed.                 Cox v.       Robinson,            105 Tex. 426     (1912);       Williams         v.

Castleman,          112 Tex. 193,      247 S.W. 263 (1922);           Collingsworth               County


                                                            -4230-
         .




Hon. Preston Smith, page 11             (M-869)

v. Allrcd, 120 Tex. 473, 40 S.W.2d 13 (1331); Deason v. Orange
County Water Control & Improvement District, 151 Tex. 29, 244
S.W.2d 981 (1.952). No part of the constitution may be allowed
to defeat another part of the constitution if by any rea~sona~ble
construction the two can be made to stand together.    Lastro v.
State, 3 Crim.Rep. 363 (1878). An interpretation that would
produce conflict between provisions of the constitution will
be avoi.ded
          , and the provisions will be so construed, if possible,
so as to reconcile apparent repugnancies and give effect to
every part.    Holman v. Broadway Improv. Co., 300 S.W. 15
(Tex.Comm.App. 1927); Collingsworth County v. Allred, supra;
Jones v. Williams, 121 Tex. 94, 45 S.W.2d 130 (1931); Texas
National Guard Armory Board v. McGraw, 132 Tex. 613, 126 S.W.2d
627 (1939); Hanson v. Jordan, 145 Tex. 320, 198 S.W.2d 262 (1946).
             Applying the foregoing gneeral provisions of law
concerning the construction and Interpretation of the provisions
of our state constitution to the historical background of Section 51-a
of Article III of the Constitution of Texas can lead to but one
conclusion. The Legislature for over thirty-five (35) years has
treated the limitation or ceiling contained in our Constitution
as to welfare assistance grants as just that--a limitation or
restriction upon the amount of state funds which could be ap-
propriated 3n-l s,.cnL. Whenever It was sought to increase this
celling or limitation, it was done by submitting a constitutional

                              -4231-
                                                      .

Hon. Preston Smith, page 12      (M-869)


assistance grants as just that--a limitation or restriction
upon the amount of state funds which could be appropriated and
spent. Whenever it was sought to Increase this celling or
limitation, it was done by submitting a constitutional amendment
for action by the voters.   (See the recommendation of the Report
of the Senate Interim Committee on Welfare 'Reform--Breaking
the Poverty Cycle in Texas-p. 52).      All attempts by the
Legislature to remove such celling or limitation have met with
no success In the Legislature with the exception of S.J.R. 5
of the 62nd Legislature, Regular Session, 1971, which was
submitted to the voters on May 18, 1971, and which was defeated.
Certainly, no more striking example could be given to disclose
the intention of the voters as well as the Legislature. Once
the will of the voter has spoken, It Is not for the courts or
this office to supplant or thwart this decision of the electorate
but to follow their mandate.    See authorities previously cited.
Also, if a change Is to be effected Into the Constitution, only
the people can make it--the courts cannot and will not.       Carpenter

v. Sheppard, 135 Tex. 413, 145 S.W.2d 562 (1940).
          Also, to construe one portion of Section 51-a of
Article III of the Constitution of Texas in such a manner as to
negate another portion of the Constitution is completely repugnant
to the rules of construction previously cited.     The initial provisions
of Section 51-a of Article III of the Constitution clearly places a
llmltatlon or ceiling of $80,000,000 on the expenditure of state funds
for welfare assistance grants. To construe the remaining portions of
Section 51-a of Article III so as to completely remove such limitation
would defeat the clear intent of both the voter and Legislature.
                               -b232-
         .      .




Hon. Preston Smith, page 13              (M-869)


             Consequently, we are of the opinion that none of
the provisions of Section 51-a of Article III of the Constitu-
tion of Texas have the effect of removing the $8O,OOO,OOO limlta-
tlon upon the expenditure of state funds for assistance grants
to recipients of public welfare in the absence of any showing
that such ceiling or limitation is in conflict with the pro-
visions of appropriate federal statutes.
             The authority granted to the Legislature in that
portion of Section 51-a of Article III of the Constitution of
Texas, to which you have referred in your opinion request,
is a conditional authority. The Legislature is authorized
to act only if:

          "(1)        the limitations and restrictions
     herein contal;ed /Section 51-a of Article IIITare
     found to be in coiiflictwith the provisions ?if
     appropriate federal statutes . . ., and, to the
     extent that
          "(2) . . . federal matching money is not
     available to the state for these purposes. . .' 1


r The provisions of Section 51-a, Article III in question was
initially proposed by H.J.R. 81 in 1965 and was approved by the
voters on November 2, 1965, and has remained a portion of Section
51-a of Article III since such date being, once again incorporated
into the amendment made to Section 51-a of Article III in 1969.
A study of the Medical Assistance Act of 1967, Article 6953-1,
V.C.S., enacted to implement the provisions and requirements of
Title XIX of the Social Security Act (Social Security Amendments
of 1965 - Public Law 89-97) and the programs which will ultimately
have to be implemented by the states to comply with the provisions
of Title XIX of the Social Security Act, lead to the conclusion
that the Legislature undoubtedly inserted the provision in question
in Section 51-a of Article III to gain authorization to ultimately
Implement these programs at a future date or as r
law. See in this connection Atty. Gen. Op. M-20 t~~~~e”&“~-~f”tf~~7).
                              -'4233-
                                                                   .
                                                                       .




Hon. Prest3n Smith, page 14              (M-869)


            This then raises the question of whether the present
limitations or ceilings upon state expenditure of funds for
welfare assistance grants are In conflict with existing federal
statutes.
            In the case of King v. Smith, 392 U.S. 309, 88 S. Ct.
2128, 2'3L.Ed.2d 1118 (1968) the court had before It certain
questions pertaining to the operation of the AFDC programs
(aid to needy children) In Alabama.    The Court In Its opinion
made the following observation:
          II
           . . . There is no question that States have
     considerable latitude In allocating their AFDC
     resources, since each State Is free to set its
     own standard of need and to determine the level
     of benefits by the amount of funds it devotes to
     the program. . . .- (Emphasis added.)
In addition, at page 319, footnote 15 provides that:
          "The rather complicated formula for federal
     funding Is contained in 42 U.S.C. $603. The
     level of benefits Is within the State's discretion,
     but the Federal Government's contribution is a
     varying percentage of the total AFDC expenditures
     within each State. . . .' (Emphasis added.)
            In the case of Rosado v. Wyman, 397 U.S. 397, 90
S. Ct. 1207, 25 L. Ed. 2d 442 (1970) the court stated In its opinion
that:
         'We begin with a brief review of the
    general structure of the Federal Aid to Families
    With Dependent Children (AFDC) program, one of
    the four 'categorical assistance' programs es-
    tablished by the Social Security Act of lYj5 .

                              -4234-
                     .
    .
.




        Hon. Preston Smith, page lj            (M-869)


                   'lnegeneral topography of the AFDC program
             was mapped in part by this Court in King v. Smith,
             392 U.S. 309 (19681, and several lower court
             opinions, in addition to the opinion below, have
             surveyed the pertinent statutory and regulatory
             provisions. While participating states must
             comply with the terms of the federal legislation,
             see King v. Smith, supra, the program is basically
             voluntary and states have traditionally been at
             liberty to pay as little or as much as they choose,
             . . .   (Emphasis added.)

                 In the case of Dandridge v. Williams, 397 U.S. 471,
        90 S. Ct. 1153, 25 L. Ed. 2d 491 (1970) the court stated that:
                 "In King v. Smith, supra, we stressed the
            states' 'undisputed power' under these provisions
            of the Social Security Act, 'to set the level of
            benefits and the standard of need.' Id., at 334.
            We described the AFDC enterprise as 'a scheme of
            cooperative federalism 'Id., at 316, and noted
            carefully that ' rt7here Is no question that
            states have consiTeFable latitude in allocating
            their AFDC resources, since each state is free
            to set Its own standard of need and to determine
            the level of benefits by the amount of funds
            It devotes to the program. 'Id., at 318-319.'
                 "Congress was Itself cognizant of the
            limitations on state resources from the very
            outset of the federal welfare program. The
            first section of the Act, 42 U.S.C. $601 (1964
            ed., Supp. IV), provides that the Act is
                 'For the purpose of encouraging the care
            of dependent children In their own homes or in
            the homes of relatives by enabling each state
            to furnish financial assistance and rehabilita-
            tion and other services, as far as practicable
            under the conditions in such state, to needy
            dependent children. . . .I" [Emphasis by the
            Court.)

                                      -4235-
                                                                  ,




Hon. Preston Smith , page 16             (M-869)


            These recent decisions by the United States Supreme
Court completely negate the possibility that there presently
exists any conflict between the monetary limitation or celling
that Section 51-a of Article III of the Constitution of Texas
places upon the expenditure of state funds for assistance
grants to welfare recipients and federal legislation In this
area.
            Consequently, as there exists no conflict between
the monetary limitations of Section 51-a of Article III of the
Constitution of Texas and the Social Security Act of 1935,
as amended, the conditional authorization given to the Legls-
lature in that portion of Section 51-a of Article III which
is the subject of this opinion remains Inoperative, and does
not authorize the Legislature to appropriate funds in excess
of $80,000,000 for assistance grants to the four categories
of welfare assistance.
            It should be noted at this point that expenditures

of state funds for medical assistance to welfare recipients
has no celling or limitation placed upon it by the provisions
of Section 51-a of Article III of the Constitution of Texas.
                         SUMMARY
             None of the provisions of Section 51-a of
        Article III of the Constitution of Texas have the
        effect of removing the $80,000,000 limitation or

                              -4236-
                   .   .
      .
. .




          Hon. Preston Smith, page 17               (M-869)


               celling upon the expenditure of State funds
               for assistance grants to recipients of public
               welfare in the absence of any showing that
               such ceiling or limitation is in conflict with
               the provisions of appropriate federal statutes.
                    The authority granted to the Legislature In
               the penultimate paragraph of Section 51-a of
               Article III of the Constitution of Texas is a
               conditional authority which would only become
               operative in the event that the limitations or
               restrictions contained in Section 51-a of
               Article III are found to be In conflict with
               federal statutes.
                   The monetarg restrictions or limitations
              upon the expenditure of state funds for assistance
              grants to recipients of welfare assistance found
              in Section 51-a of Article III of the Constitution
              of Texas are not In conflict with the corresponding
              orovislons of the Social Securlts Act of 1915. as
              &ef;dezO ting v. Smith, 392 U.S."309, 88 S:ct:
                         Ed 2d 1118 (1968); Rosado v. Wyman,
               97 6.s. 397;90 s.ct. 1207, 25 L. Ed. 2 442
               1970); Dandridge v. Williams, 39: U1.S:'
                                                      471, 90
S. Ct. 1153, 25 L. Ed. 2d 491 (199).




                                          Attor&y   General of Texas
          Prepared by Pat Bailey
          Assistant Attorney General
          APPROVED:
          OPINION COMMITTEE
          Kerns Taylor, Chairman
          W. E. Allen, Co-Chairman

          James H. Broadhurst
          Bob Flowers
          Dyer Moore, Jr.
          J. C. Davis

                                        -4237-
                                           .   .




Hon. Preston Smith,   page 18        (M-869)


MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Exeoltive Assistant
NOLA WHITE
First Assistant




                            -4238-